NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LARY E. GRIMES,
Claimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, =
Respondent-Appellee.
2011-7204 °
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 10-1841, Judge Wi1liam A.
M0orman.
ON MOTION
Before RADER, Chief Ju,dge, GAJARsA and REYNA, Circuit
Judges.
PER CURIAM.
ORDER
The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(f) and to dismiss for lack

GRlMES V. DVA 2
of jurisdiction Lary Grimes’ appeal from a decision of the
United States Court of Appea1s for Veterans Clairns.
On June 1, 2010, Grimes filed an appeal with the Vet-
erans Court seeking review of an order denying him
entitlement to service connection for a psychiatric disabil-
ity. He then moved for expedited proceedings which the
Veterans Court denied. The Veterans Court denied
Grimes’ motion for reconsideration regarding expediting
Grimes then appealed the Veterans Court’s decision to
this court.
The Secretary argues that this court lacks jurisdiction
because the Court of Appeals for Veterans Claims deci-
sions was not final and does not meet the standards for
appealability of nonfinal decisions set forth in Williams u.
Principi, 275 F.3d 1361, 1363 (Fed. Cir. 2002). We agree
This court generally does not review nonfinal deci-
sions of the Court of Appeals for Veterans Claims. Depar-
ture from this rule is justified only if three conditions are
fulElled:
(1) there must have been a clear and final decision of
a legal issue that (a) is separate from the remand
proceedings, (b) will directly govern the remand pro-
ceedings or, (c) if reversed by this court, would render
the remand proceedings unnecessary; (2) the resolu-
tion of the legal issues must adversely affect the
party seeking review; and, (3) there must be a sub-
stantial risk that the decision would not survive a
remand, i.e., that the remand proceeding may moot
the issue.
Id. at 1364 (footnotes omitted).
Because the requirements of William,s are not satis-
fied, the renewed order is not sufficiently final for the
purposes of our review. If the Court of Appeals for Veter-
ans Clairns issues an adverse final decision at a later

3 GRIMES V. DVA
date, Gri1nes may thereafter appeal that decision to this
court. Thus, we dismiss.
Accordingly,
IT ls ORDERED THAT:
(1) The Secretary’s motions are granted The appeal
is dismissed
(2) Each side shall bear its own costs.
FOR THE COURT
 0 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk '
cc: Lary E. Grimes F"_En
Joshua A. Mandlebaum, Esq. 
s24
M U 8' l]12
IsSued As A Mandate:  0 8  ___t AR l
JANl'\0RBALY
CLEHK